[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             DEC 03, 2007
                              No. 07-12682                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 06-00216-CV-BH-C

KIM McCLOUD,


                                                            Plaintiff-Appellant,

                                   versus

JOHN E. POTTER,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                            (December 3, 2007)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

     Appellant Kim McCloud, an African-American woman with a herniated disk
in her back, appeals, through counsel, the district court’s grant of the U.S. Postal

Service’s (“USPS”) motion for summary judgment as to her complaint alleging

racial, gender, and disability discrimination, pursuant to Title VII of the Civil

Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e, et. seq., the Rehabilitation Act

of 1973, 29 U.S.C. § 791, et. seq., and the Americans with Disabilities Act of 1990

(ADA), 42 U.S.C. § 12101, et. seq., as well as retaliation.1 On appeal, McCloud

argues that the district court erred in granting summary judgment as to her racial

and gender discrimination claims because USPS’s articulated reason for its

decision against her – denying her discretionary “light duty” work because she did

not meet the 20-pound lifting limit required to receive this work – was pretextual,

and this was a question of fact for which summary judgment was not appropriate.

       We review a grant of summary judgment de novo. Brooks v. County

Comm’n of Jefferson County, Ala., 446 F.3d 1160, 1161-62 (11th Cir. 2006). In

analyzing a case on summary judgment, we must consider all of the evidence “in

the light most favorable to the nonmoving party,” and make all reasonable

inferences in favor of the nonmoving party. Maniccia v. Brown, 171 F.3d 1364,



       1
          As an initial matter, McCloud does not challenge the court’s findings regarding her
disability discrimination and retaliation claims, and therefore, she has abandoned these claims on
appeal. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (“[w]hen an
appellant fails to offer argument on an issue, that issue is abandoned,” and passing references to
the issue are insufficient to prevent abandonment).

                                                2
1367 (11th Cir. 1999) (citation omitted). Federal Rule of Civil Procedure 56(c)

states that summary judgment is appropriate “if the pleadings, depositions, answers

to interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P 56(c).

      Where, as here, there is no “direct evidence” of discrimination, the plaintiff

still may prevail by presenting circumstantial evidence of discrimination under the

framework established in McDonnell Douglas Corp v. Green, 411 U.S. 792,

802-04, 93 S. Ct. 1817, 1824-25, 36 L. Ed. 2d 668 (1973). See Morrison v. Booth,

763 F.2d 1366, 1371 (11th Cir. 1985). Under this framework, “[t]he plaintiff first

has the burden of proving a prima facie case of discrimination by a preponderance

of the evidence. The burden then shifts to the defendant to articulate some

legitimate nondiscriminatory reason for the alleged discrimination. If the

defendant produces such a reason, the plaintiff must then prove that the legitimate

reason offered was a mere pretext for an illegal motive.” Mulhall v. Advance Sec.

Inc., 19 F.3d 586, 597 (11th Cir. 1994) (internal quotations omitted).

      To establish a prima facie case of disparate treatment, a plaintiff must show

that: “(1) [s]he belongs to a [protected class]; (2) [s]he was subjected to adverse job

action; (3) [her] employer treated similarly situated employees outside [her]



                                           3
classification more favorably; and (4) [s]he was qualified to do the job.” Holifield

v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997). If the plaintiff establishes a prima

facie case, the defendant’s burden is only to produce some legitimate, non-

discriminatory reason for its actions, and that “burden is exceedingly light.” Turnes

v. AmSouth Bank, NA, 36 F.3d 1057, 1060-61 (11th Cir. 1994) (internal citations

and quotations omitted). To show pretext, a plaintiff must “demonstrate that the

proffered reason was not the true reason for the employment decision. The

plaintiff may succeed in this either directly by persuading the court that a

discriminatory reason more likely motivated the employer or indirectly by showing

that the employer’s proffered explanation is unworthy of credence.” Jackson v.

State of Alabama State Tenure Comm’n., 405 F.3d 1276, 1289 (11th Cir. 2005)

(quotation and alterations omitted).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court properly granted summary judgment on McCloud’s racial and

gender discrimination claims based on its conclusion that McCloud neither alleged

a prima facie case, nor rebutted USPS’s legitimate, non-discriminatory reason for

denying her light duty. McCloud was unable to show any proper comparators

because no other employees were similarly situated, but treated differently. Even

assuming that McCloud had presented a prima facie case, however, she still failed



                                           4
to rebut USPS’s legitimate reason for denying her light duty request, based on the

company’s policy of denying light duty to all employees with a lifting limit of less

than 20 pounds. Therefore, the district court properly granted summary judgment

because McCloud did not show that she was discriminated against based on her

race or gender. Accordingly, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.




                                          5